       Case 2:19-cv-02384-KHV-JPO Document 4 Filed 08/20/19 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

BOILERMAKER-BLACKSMITH                            )
NATIONAL PENSION TRUST and JOHN                   )
FULTZ as a Fiduciary of the                       )
BOILERMAKER-BLACKSMITH                            )
NATIONAL PENSION TRUST,                           )
                                                  )
                         Plaintiffs,              )
                                                  )
       vs.                                        )   Case No. 2:19-cv-02384
                                                  )
ABACUS PROJECT MANAGEMENT INC.,                   )
                                                  )
                         Defendant.               )


                   NOTICE OF VOLUNTARY DISMISSAL OF CIVIL ACTION

TO: CLERK OF COURT

       Plaintiffs, the Boilermaker-Blacksmith National Pension Fund, et al., hereby file this

Notice of Voluntary Dismissal of Civil Action, as follows:

       1.      Plaintiffs initiated this civil action on July 15, 2019.

       2.      Plaintiffs now wish to dismiss this action, without prejudice.

       3.      Federal Rule of Civil Procedure 41(a)(1)(A)(i) states that a plaintiff may dismiss an

action without a court order by filing a notice of dismissal before the opposing party serves either

an answer or a motion for summary judgment. Fed.R.Civ.P. 41(a)(1)(A)(i).

       4.      To date, the above-captioned Defendant has not served an answer or a motion for

summary judgment.

       5.      Accordingly, pursuant to Rule 41(a)(1)(A)(i), Plaintiffs may dismiss this action

without a court order.

       6.      Plaintiffs’ dismissal of this action is without prejudice.
        Case 2:19-cv-02384-KHV-JPO Document 4 Filed 08/20/19 Page 2 of 2




        7.      Because the action is dismissed without prejudice, Plaintiffs respectfully request

that it be marked closed.

                                             TUCKER ARENSBERG, P.C.


                                             /s/ Neil J. Gregorio
                                             Neil J. Gregorio, Esquire
                                             KS Id. No. 28000
                                             PA Id. No. 90895

                                             1500 One PPG Place
                                             Pittsburgh, PA 15222
                                             (412) 566-1212

                                             Counsel for the Plaintiffs, Boilermaker-Blacksmith
                                             National Pension Fund, et al.


TADMS:5189386-1 032403-182322
